 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:18-CV-00799-KJM-CKD
12                       Plaintiff,
13              v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                   OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 2033
     BASTONA DRIVE, ELK GROVE,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 119-1860-037-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and claimant Li Tan Lin, through their respective counsel, hereby stipulate and

21 request the Court to lift the stay for the limited purpose of filing settlement documents for real property

22 located at 5759 Muskingham Way, Sacramento, California, Sacramento County, APN: 117-1280-034-

23 0000 (“defendant Muskingham Way”). The parties anticipate that, if granted, the settlement documents

24 would close the case against defendant Muskingham Way. Thus, the stay would no longer be necessary

25 for this property.1

26

27
     1
         The case would remain stayed as to the other five In Rem Defendants. This request is limited to defendant Muskingham
28 Way.
                                                                    1                          Stipulation for Partial Lift of Stay and Order
 1         James Bennett Keegan, Jr. and Diane Elaine Keegan, Trustees, filed a claim asserting a lienholder

 2 interest in defendant Muskingham Way. Claimant Li Tan Lin filed a Verified Statement of Interest in

 3 defendant Muskingham Way. No other party has filed a claim asserting an interest in defendant

 4 Muskingham Way.

 5         On November 30, 2018, escrow closed for defendant Muskingham Way. James Bennett Keegan,

 6 Jr. and Diane Elaine Keegan were paid in full through escrow. James Bennett Keegan, Jr. and Diane

 7 Elaine Keegan withdrew their claim on July 23, 2019.

 8         The United States and claimant Li Tan Lin have reached a settlement regarding the net proceeds

 9 from the sale of the Muskingham Way property.

10

11 Dated: 9/13/2019                                      McGREGOR W. SCOTT
                                                         United States Attorney
12
                                                  By:    /s/ Kevin C. Khasigian
13                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
14

15 Dated: 10/15/19                                       /s/ David P. Foos
                                                         DAVID P. FOOS
16                                                       Attorney for claimant Li Tan Lin
17                                                       (Authorized by email)
18

19

20                                                   ORDER

21         For the reasons set forth above, the stay is lifted regarding the real property located at 5759

22 Muskingham Way, Sacramento, California, Sacramento County, APN: 117-1280-034-0000.

23         IT IS SO ORDERED

24 Dated: October 24, 2019.

25
                                                         UNITED STATES DISTRICT JUDGE
26

27

28
                                                         2                        Stipulation for Partial Lift of Stay and Order
